2:18-CR-255 WBS
 1
 2
 3   EXHIBIT A

 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                        U.S. Department of Justice

                                                        Criminal Division



Office ofthe Assistant Attorney General                  Washington, D.C 20530

                                                         JAN 2 1 2020


The Honorable McGregor Scott
United States Attorney
Eastern District of California
Robert T. Matsui United States Courthouse
501 I Street, Suite 10-100
Sacramento, California 95814

Attention:           Brian A. Fogerty
                     Assistant United States Attorney

                     United States v. Jaquorey R'ashawn Carter

Dear Mr. Scott:

       Pursuant to the authority vested in me by 18 U.S.C. § 6003(b) and 28 C.F.R. § 0.175(a), I
         y
hereb approve your request for authority to apply to the United States District Court for the
Eastern District of California for an order, pursuant to 18 U.S.C. §§ 6002-6003, requiring Bobbi
Rayell Thomas to give testimony or provide information in the above matter and in any further
proceedings resulting therefrom or ancillary thereto.




                                                         {(. {{. /{o 1,,c
                                                  Je ifer A.H. Hodge
                                                  Deputy Assistant Attorney General
